EXHIBIT 10.30

 

600 Campus Drive

San Mateo, California 94403

Tel +1-650-356-4000

Fax +1-650-356-4001

www.bluemartini.com

 

LOGO [g56113g30d32.jpg]

 

March 23, 2004

 

Mary Hamershock

2125 Roosevelt Avenue

Burlingame, CA 94010

 

Dear Mary:

 

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Blue Martini Software, Inc. (“Blue Martini”) is offering to
you to aid in your employment transition. This offer is open until April 13,
2004; if you have not signed and returned the original of this letter to me by
then, this offer will expire and your employment will end on that date, in which
case that will be your Separation Date.

 

1. Separation.    If you sign this Agreement, you will continue your employment
through Friday, June 4, 2004 (the “Separation Date). Between now and the
Separation Date, you will be expected to perform the following, to your
manager’s satisfaction: transitioning of your responsibilities, completion of
your pending projects (including recruiting your replacement), and performance
of such other duties as your manager may instruct you. Unless Blue Martini gives
you written direction to the contrary, effective on the Separation Date you will
no longer be authorized to perform any work or to make any commitments on behalf
of Blue Martini, and if you participate in any organizations through your work
with Blue Martini, you must resign from those positions unless otherwise
directed by the Company in writing.

 

2. Accrued Salary and Paid Time Off.    On or before the third business day
after the Separation Date, Blue Martini will pay you all accrued salary
(including refund of any ESPP balance), and all accrued and unused PTO earned
through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments regardless of whether or not
you sign this Agreement.

 

3. Severance Benefits.    If you sign this Agreement, you will be eligible to
receive the benefits set forth in this paragraph: You will be allowed to
continue in your current position until your Separation Date. If, from now
through the Separation Date, you assist Blue Martini to your manager’s
satisfaction in ensuring an orderly and professional transition of your
responsibilities and sign the Secondary Release, Blue Martini will pay you, as
severance, a lump sum amount of $45,000 (which is equivalent to your salary for
three months), subject to standard payroll deductions and withholdings. This
amount will be paid and sent out via regular US mail within ten (10) business
days of either the Effective Date of the Secondary Release of Claims or the
Separation Date, whichever is later.

 

4. Health Insurance.    Your medical, dental, and vision benefits will continue
in effect until the last day of the month of your Separation Date, whether or
not you sign this Agreement. If you sign this Agreement and elect COBRA
coverage, the Company will reimburse your COBRA payments for three (3) months.
You may continue your benefits beyond such date at your own expense, to the
extent provided by the federal COBRA law (or, if applicable, state insurance
laws) and Blue Martini’s current group health insurance policies. Please note:
If you



--------------------------------------------------------------------------------

wish to continue your benefits under COBRA, you MUST sign up for COBRA coverage.
You should receive the enrollment package from COBRA Management Solutions (CMS)
within four weeks of your Separation Date at the latest. If you do not receive
the enrollment package from CMS, you must contact them at 1-866-517- 7580. Blue
Martini is not responsible for enrolling you in continuation of your benefits
under COBRA; this is something you must take care of yourself through CMS.
Details concerning your flexible spending account and 401(k) plan account, if
applicable, will be provided to you in your exit interview. Please refer to the
Separation Overview for instructions on how to register for COBRA and
information about other forms of medical coverage available to you.

 

5. Stock Options.    As set forth in your stock option Closing Statement
(enclosed), you were granted an option to purchase shares of Blue Martini’s
common stock pursuant to Blue Martini’s 2000 Equity Incentive Plan, as amended
(the “Plan”). Under the terms of the Plan and your stock option grant, vesting
will cease as of the Separation Date. Your grant(s) and your vesting to date are
summarized in the Closing Statement. Regardless of whether you do, or do not,
sign and return the Agreement, you will have ninety (90) days from the
Separation Date in which to exercise your vested stock options, after which they
will expire. If you purchased early-exercised shares, Blue Martini has the
option to buy back any unvested shares within 90 days of the Separation Date,
and will notify you of its decision before the end of that 90-day period. Please
contact Marlene Manzanares at (650) 356-7889 if you have any questions regarding
stock options.

 

6. Employee Stock Purchase Plan.    Blue Martini’s 2000 Employee Stock Purchase
Plan shall govern the terms and conditions of your participation in and
entitlement to benefits under Blue Martini’s Employee Stock Purchase Plan.

 

7. Other Compensation or Benefits.    You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date.

 

8. Expense Reimbursements.    You must submit your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, within thirty (30) days after your Separation Date. Blue
Martini will reimburse you for these expenses pursuant to its regular business
practice.

 

9. Return of Blue Martini Property.    By the Separation Date, you must return
(in good condition) all Blue Martini equipment, information, and other property
in your possession. This includes, for example: computers, peripherals, disks,
zip drives, files (electronic and hard-copy), email, sales presentations, notes,
records, business plans and forecasts, financial information, specifications,
credit cards, identification badges, keys, and key-cards. If you have electronic
copies of any Blue Martini proprietary or confidential information stored on
your own personal computer or storage media, you must return those files (which
may include email, documents, spreadsheets, PowerPoint presentations, etc.) to
Blue Martini and destroy any copies left in your possession.

 

10. Proprietary Information Obligations.    You acknowledge your continuing
obligations (both during and after your employment) under your Proprietary
Information and Inventions Agreement, including your obligations not to solicit
Company employees and not to use or disclose any confidential or proprietary
information of Blue Martini without prior written authorization from a duly
authorized representative of Blue Martini. A copy of your Proprietary
Information and Inventions Agreement is attached hereto as Exhibit A.

 

11. Reference Checks.    In accordance with Blue Martini company policy, Blue
Martini will confirm title and dates of employment only. Requests for
verification of salary must be accompanied by written authorization from you.
All requests for reference checks must be forwarded to HR Operations.

 

12. Confidentiality.    The provisions of this Agreement will be held in
strictest confidence by you and Blue Martini and will not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants,
auditors, tax preparers, and financial advisors; (c) Blue Martini may disclose
this Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure



--------------------------------------------------------------------------------

requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former Blue Martini employee.

 

13. Nondisparagement.    Both you and Blue Martini (through its officers and
directors) agree not to disparage the other party, and the other party’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation; provided that both you and Blue Martini will respond accurately and
fully to any question, inquiry or request for information when required by legal
process.

 

14. Release.    In exchange for the payments and other consideration under this
Agreement to which you would not otherwise be entitled, you hereby release,
acquit and forever discharge Blue Martini, its parents and subsidiaries, and its
and their current and former officers, directors, agents, servants, employees,
attorneys, shareholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising out of or in any way related to agreements, events,
acts or conduct at any time prior to and including the execution date of this
Agreement, including but not limited to: all such claims and demands directly or
indirectly arising out of or in any way connected with your employment with Blue
Martini or the termination of that employment; claims or demands related to
salary, bonuses, commissions, stock, stock options, or any other ownership
interests in Blue Martini, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended;
the federal Americans with Disabilities Act of 1990; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the California
Fair Employment and Housing Act, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing.

 

15. ADEA Waiver.    You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA, as amended. You
also acknowledge that the consideration given for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which you were
already entitled. You further acknowledge that you have been provided with a
disclosure as required by the ADEA (see Exhibit B (ADEA Disclosure)), and that
you have been advised by this writing, as required by the ADEA, that: (a) your
waiver and release do not apply to any rights or claims that may arise after the
execution date of this Agreement; (b) you have been advised hereby that you have
the right to consult with an attorney prior to executing this Agreement; (c) you
have twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily execute this Agreement earlier); (d) you have seven (7) days
following the execution of this Agreement by the parties to revoke the
Agreement; (e) you have received the disclosure required under 29 U.S.C. section
626(f)(1)(H) (attached as Exhibit B), and (f) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after this Agreement is executed by you, provided that
Blue Martini has also executed this Agreement by that date (“Effective Date”).

 

16. Section 1542 Waiver.    YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. In giving this release, which includes
claims which may be unknown to me at present, you acknowledge that you have read
and understand Section 1542 of the California Civil Code which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” You
hereby expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to your release
of any unknown or unsuspected claims you may have against Blue Martini.

 

17. Secondary Release of Claims.     In exchange for the benefits under this
Agreement, you furthermore agree that on the Separation Date, you will execute
the Secondary Release Agreement attached hereto as Exhibit B. Executing this
release is a requirement for obtaining the benefits described in this Agreement,
including those in Sections 3 and 4 above.



--------------------------------------------------------------------------------

18. Miscellaneous.    This Agreement, including any Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
Blue Martini with regard to this subject matter. It is entered into without
reliance on any promise or representation written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations (including any in that certain letter agreement
between you and the Company dated October 17, 2002),. This Agreement may not be
modified or amended except in a writing signed by both you and a duly authorized
Blue Martini representative. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and Blue Martini, and inure
to the benefit of both you and Blue Martini, and your respective heirs,
successors and assigns. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified by the court so as to be rendered enforceable. This Agreement will
be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of California as applied to contracts made
and to be performed entirely within California.

 

If this Agreement is acceptable to you, please sign below and return the
original signed letter to me.

 

I wish you good luck in your future endeavors.

 

Sincerely,

 

BLUE MARTINI SOFTWARE, INC.

 

By:  

/s/    ERAN PILOVSKY

--------------------------------------------------------------------------------

   

Eran Pilovsky

   

Chief Financial Officer

 

Exhibit A—Proprietary Information and Inventions Agreement

 

Exhibit B—Secondary Release Agreement

 

AGREED:

 

/s/    MARY HAMERSHOCK

--------------------------------------------------------------------------------

      March 24, 2004

Mary Hamershock

      Date



--------------------------------------------------------------------------------

EXHIBIT A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

 

SECONDARY RELEASE AGREEMENT

 

Except as otherwise set forth in this Agreement, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and its and their
current and former officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the date this Agreement is signed,
including but not limited to: all such claims and demands directly or indirectly
arising out of or in any way connected with my employment with the Company or
the termination of that employment; claims or demands related to salary,
bonuses, commissions, stock, stock options, or any other ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to any federal, state or
local law, statute or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; wrongful discharge; discrimination; harassment; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing.

 

ADEA.    You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the ADEA, as amended. You also
acknowledge that the consideration given for the waiver and release in the
Agreement is in addition to anything of value to which you were already
entitled. You further acknowledge that you have been advised by this writing, as
required by the ADEA, that: (a) your waiver and release do not apply to any
rights or claims that may arise after the execution date of this Agreement; (b)
you have been advised hereby that you have the right to consult with an attorney
prior to executing this Agreement; (c) you have already had twenty-one (21) days
to consider this Agreement and secondary release; (d) you have seven (7) days
following the execution of this Agreement and this secondary release
respectively by the parties to revoke this secondary release; and (e) this
secondary release will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after its execution by you (the
“Effective Date”).

 

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this release, which includes claims that may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I expressly waive and relinquish all
rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to my release of any unknown or unsuspected claims I
may have against the Company.

 

By:   

/s/    MARY HAMERSHOCK

--------------------------------------------------------------------------------

    

Mary Hamershock

Date:

  

March 24, 2004